IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILLIAM PAUL BRIGGS,                                      No. 82443
                Appellant,
                vs.
                                                                                 FILED
                THE STATE OF NEVADA,                                             NOV 1 o 2021
                Respondent.
                                                                                     i'ABEM4 A. BROWN
                                                                              .L7:_r:RK&F SUPREME COURT



                                  ORDER OF REVERSAL AND REMAND
                            This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Fifth Judicial District
                Court, Nye County; Kimberly A. Wanker, Judge.
                            Appellant William Briggs argues that the district court erred
                by denying his postconviction petition. On June 24, 2020, Briggs attempted,
                in person, to file a petition challenging his misdemeanor conviction for
                battery constituting domestic violence second offense, but the district court
                clerk refused to file the petition. However, the clerk informed Briggs the
                next day that he could mail the petition for filing and the clerk's office would
                backdate the petition to the day he attempted to file it in person. Briggs
                mailed the petition five days later. The district court denied the petition
                based on Briggs delayed mailing, the procedural time bar, and technical
                deficiencies in the petition. The district court's decision is flawed in several
                respects.
                            First, the district court denied the petition because Briggs
                waited five days to mail it after being informed he could do so. The delay,
                however, was caused by the clerk's breach of its ministerial duty to accept
                and file the petition when it was presented regardless of any perceived



SUPREME COURT
     OF
   NEVADA

t(h 1947A

                                                                                           3237 8
                defects in the petition.   See Sullivan v. Eighth Judicial Dist. Court, 111
                Nev. 1367, 1371, 904 P.2d 1039, 1041 (1995) (explaining that "Mills court
                has several times confirmed the absolute obligation of the district courts to
                file documents submitted to them"); Bowman v. Eighth Judicial Dist. Court,
                102 Nev. 474, 478, 728 P.2d 433, 435 (1986) (The clerk has a ministerial
                duty to accept and file documents."). Further, the record does not reflect
                that the clerk informed Briggs of any deadline to mail the petition after
                erroneously refusing to file it. Given the circumstances, we conclude a five-
                day delay was not unreasonable and the district court erred in denying the
                petition based on an arbitrary mailing deadline.
                            Next, the district denied the petition as procedurally time-
                barred pursuant to NRS 34.726(1) because it was filed more than one year
                after March 15, 2016, and because it was a second or successive petition.
                However, the record reveals that the date cited by the district court related
                to a different judgment of conviction (Briggs' first domestic battery
                conviction) than the one challenged in the instant petition. See Briggs v.
                Sullivan, Docket No. 80514-COA, Order of Affirmance at 1 & n.1 (Sept. 28,
                2020) (noting that Briggs' first judgment of conviction was entered on March
                15, 2016). And Briggs had not filed any other petition challenging the
                judgment of conviction in this case. Therefore, we conclude that the district
                court erred in denying the petition on this basis.2


                      'It also appears that the district court may have interfered with the
                clerk's ministerial duty to file the petition when it intervened in the
                discussion about whether Briggs' petition could be filed.

                      2We   note that the district court's attempt to enter its written decision
                in the misdemeanor appeal nunc pro tunc to the date it orally denied the
                appeal is of no effect with respect to commencement of the one-year deadline
                set forth in NRS 34.726. There are two triggers for that one-year period:
SUPREME COURT
      OF
     NEVADA
                                                       2
io
            Finally, the district court denied the petition because Briggs
had not signed the verification or served the attorney general. Because
those defects are technical, the district court erred in denying the petition
without affording Briggs an opportunity to cure them. See Miles v. State,
120 Nev. 383, 387, 91 P.3d 588, 590 (2004) (providing that as a general rule,
technical defects—like an inadequate verification or inadequate service—
are not jurisdictional and therefore may be cured).
            It further appears that the district court did not resolve a
threshold issue: whether Briggs was in custody when he filed his petition.
Although Briggs acknowledged on the face of the petition that he was "not
currently imprisoned," he nevertheless alleged that his liberty was
restricted due to other provisions set forth in the judgment of conviction,
including "a mandatory minimum of ten days in custody, community
service, 52 weeks of domestic violence counseling and fees and fines." A
petitioner must be in custody when the petition is filed. Nev. Const. art. 6,
§ 6 (setting forth custodial requirement for the district court's original
jurisdiction over a writ of habeas corpus); NRS 34.724(1) (providing that a
petition may be filed by a person "under sentence of . . . imprisonment");
Jackson v. State, 115 Nev. 21, 23, 973 P.2d 241, 242 (1999) (concluding that
a habeas petition was not cognizable when the petitioner was not
incarcerated pursuant to the challenged judgment of conviction when he
filed the petition). But see Martinez-Hernandez v. State, 132 Nev. 623, 627,
380 P.3d 861, 861 (2016) (holding a habeas petition challenging a judgment



the entry of a judgment of conviction or the formal resolution of an appeal.
See NRS 34.726(1). The district court may not circumscribe a person's
opportunity to file a timely petition by delaying entry of a written decision
resolving a misdemeanor appeal and then declaring the delayed written
decision to be nunc pro tunc to an earlier oral decision.

                                     3
of conviction, filed by a petitioner in custody, does not become moot if the
petitioner completes serving the sentence during the pendency of the
proceedings on the petition). Based on Briggs statement on the face of the
petition, it is not clear that he was in custody when he filed the petition.
And while "[a] probationer and parolee remain under a sentence of
imprisonment because of the suspended or unexpired prison term set forth
in the judgment of conviction," Coleman v. State, 130 Nev. 190, 194, 321
P.3d 863, 866 (2014), it is not clear that the conditions Briggs mentioned
would satisfy the custody requirement. Thus, on remand the district court
should consider whether Briggs was in custody when he filed the petition.
               For the reasons set forth above, we
               ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.3



                                      k
                               / , ,..- _..t c.a....4.---`-',
                                                             ..
                                                       ....,.A
                                                             " ‘ , C.J.
                                                                1
                           Hardesty


                             , J.
Cadish                                              Gibbons


cc:   Hon. Kimberly A. Wanker, District Judge
      The Law Office of Kristina Wildeveld & Associates
      Attorney General/Carson City
      Nye County District Attorney
      Nye County Clerk




      3The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

                                             4